DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamburger  (US 2021/0360992).
Regarding claim 1, Hamburger discloses a head wrap (see Fig. 1) comprising a band of material (10) sized and shaped to wrap around a wearer's head (see Fig. 1), a lower edge of the band being configured to be proximate to a hair line of a wearer when worn (see lower edge in Fig. 1), the lower edge of the band including a first notch and a second notch (see notch on each side, formed by the upwardly curved shape of the edge which is just rear of the temple part 14 in Fig. 1; see paras. 0032-0033), the first notch being sized, shaped, and positioned within the band to align with the wearer’s first ear and the second notch being sized, shaped, and positioned within the band to align with the wearer’s second ear (the notches align with the wearer’s ears; see Fig. 1), the band further comprising a curved neck extension (rear part 16) extending from the lower edge of the band and being positioned between the first notch and the second notch (see Fig. 1), a width of the band being largest at an apex of the curved neck extension (see Fig. 1).  See paras. 0031-0033.
Regarding claim 2, the band of Hamburger is configured so that the band does not cover the wearer’s first ear or the wearer’s second ear when worn (see Fig. 1).
Regarding claim 3, the band comprises a first end and a second end (see para. 0022; the band may be a closed ring or alternatively may have ends, which are closed with a closure mechanism such as Velcro®), wherein the second end is configured to attach to the first end when the band is wrapped around the wearer’s head (using the closure mechanism such as Velcro® as disclosed in para. 0022).
Regarding claim 5, the band further comprises an outer layer and an inner layer [0006, 0016, 0040, 0042, 0044].
Regarding claim 6, the band further comprises an outer layer and an inner layer, the inner layer being configured to wick moisture away from the wearer’s head (see paras. 0006, 0016, 0040, 0042, 0044; the inner layer 40 is configured to wick moisture as disclosed in para. 0040; the surface layer disclosed in para. 0016 forms an outer layer as claimed).
Regarding claim 7, the band further comprises an outer layer [0016], the outer layer being configured to have a decorative appearance (para. 0016 discloses that the “surface layer”, which forms an outer layer as claimed, may be provided with a print) and an inner layer (40; see para. 0016 and 0040).
Regarding claim 8, a top of the wearer's head is not covered by the band when the head wrap is worn by the wearer (see Fig. 1).
Regarding claim 9, the band is configured to protect a hairline of the wearer (see Fig. 1).
Regarding claim 10, the band is configured to hold a hair treatment applied to the scalp in place while worn by the wearer (the device structure is capable of functioning as claimed; see Fig. 1).
Regarding claim 11, the head wrap comprises a covering (the surface layer disclosed in para. 0016) affixed to the band [0016], the covering being configured to cover a portion of the band (the covering or “surface layer” covers the inner layer as disclosed in para. 0016).
Regarding claim 12, the covering (surface layer per para. 0016) is configured to enable a wearer to wrap the head wrap around her head and affix the head wrap to her head (the covering enables the head wrap to be wrapped around the head and affixed to the head as shown in Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732